Citation Nr: 0611147	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to a rating higher than 20 percent for a right 
knee disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for bilateral hearing loss, finding that 
the veteran had not submitted new and material evidence to 
reopen the claim and denied an increased rating for a right 
knee disability.  While on appeal, the RO reopened the claim 
of service connection for hearing loss, but denied the claim 
on the merits. 

Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for bilateral 
hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In August 2004, veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the file. 

At the hearing, the veteran raised the issue of service 
connection for tinnitus, which is referred to the RO for 
appropriate action. 

The claim for increase is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 1996, the RO denied service 
connection for bilateral hearing loss on the basis that there 
was no evidence of a hearing disability; after the veteran 
was notified of the adverse decision and of appellate rights, 
he did not appeal the May 1996 rating decision. 

2. The additional evidence presented since the May 1996 RO 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.

3. Hearing loss for the purpose of VA disability compensation 
is not shown. 


CONCLUSIONS OF LAW

1. The May 1996 rating decision of the RO, denying the claim 
of service connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented subsequent to the May 
1996 rating decision is new and material, and the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.



During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

On the VCAA notice requirements for a new and material 
evidence claim, pursuant to Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006), given the favorable outcome on 
the claim to reopen, no conceivable prejudice to the veteran 
could result from reopening the claim. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

On the merits of the claim for service connection, the RO 
provided the veteran with pre-adjudication VCAA notice by 
letter, dated in August 2002.  The notice included the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an in-service injury or 
disease; evidence of current disability, the absence of which 
was the basis for the RO's decision to deny the claim in May 
1996; evidence of a relationship between the current low back 
disability and an injury, disease, or event in service. The 
veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  In the statement of 
the case, dated in September 2003, the RO cited 38 C.F.R. § 
3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim. 

Although the timing of the notice of the provisions of 38 
C.F.R. § 3.159 did not comply with the requirement that the 
notice must precede the adjudication, the action of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing, which he did too. For these reasons, the timing of 
the notice of 38 C.F.R. § 3.159 was harmless error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notices did not include any provision for 
rating the disability and for the effective date, as the 
claim of service connection is denied, the matter of rating 
the disability and of assigning an effective date is moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The RO denied service connection for bilateral hearing loss 
in May 1996.  Evidence considered at that time included an 
August 1995 VA examination report, which did not show a 
hearing loss disability for the purpose of VA compensation.    

The RO denied the veteran's claim of service connection for 
bilateral hearing loss on the basis that there was no 
evidence of any current hearing impairment.  The veteran was 
notified of this decision and his procedural rights in May 
1996, but did not file an appeal.  Thus, the May 1996 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

In July 2002, the veteran filed a claim to reopen service 
connection for bilateral hearing loss.  Evidence considered 
since that time includes the service medical records and an 
undated private audiological report, showing borderline 
bilateral hearing loss.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the service medical records and undated 
private audiological report are new and material.  The 
evidence is new because it was not submitted previously to 
the RO, and the RO did not consider it in its previous rating 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it shows a current finding of borderline 
hearing loss, which raises a reasonable possibility of 
substantiating his claim of service connection for bilateral 
hearing loss.  Accordingly, the Board finds that the evidence 
is new and material and serves to reopen the claim.

Service Connection 

The veteran testified that as a computer operator in the U.S. 
Air Force he was confined to a small area with loud humming 
noises from the electrical equipment and the air conditioner.  
He stated that at times his tent was set up next to an 
airfield with its ambient noise and that he qualified once a 
year with a weapon.  He recalled that he started having 
hearing difficulties in service in that he had to turn the 
television volume way up, and he continues to have trouble 
hearing.  He thus contends that he currently has a hearing 
loss disability as a direct result of acoustic trauma in 
service, entitling him to disability compensation. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent 

The U.S. Court of Appeals for Veterans Claims has held that 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show that on audiology testing in 
November 1985, the test results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

The reminder of the service medical records do not document 
hearing loss.  

As the pertinent findings in the test frequencies of 500, 
1000, 2000, 3000, 4000 Hertz do not show a single 40 decibel 
loss or greater or a loss of 26 decibels or greater for at 
least three of the test frequencies, the service medical 
records do not show hearing loss impairment for the purpose 
of establishing VA disability compensation. 

After service on VA audiology testing in August 1995, the 
test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
0
0
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner found that the veteran's hearing was within 
normal limits bilaterally with excellent speech 
discrimination.

As the tests results in the test frequencies of 500, 1000, 
2000, 3000, 4000 Hertz do not show a single 40 decibel loss 
or greater or a loss of 26 decibels or greater for at least 
three of the test frequencies, and as speech discrimination 
was 96 percent and 100 percent, the test results do not show 
hearing loss impairment for the purpose of VA disability 
compensation.

An undated private audiological report, received in February 
2003, shows speech discrimination of 100 percent in each ear, 
and no decibel loss greater than 20.  While the report 
includes the comment of borderline hearing loss, none of the 
findings show hearing loss impairment under 38 C.F.R. § 3.385 
for the purpose of establishing VA disability compensation. 

In the absence of proof of a present hearing loss disability 
that meets the requirements of 38 C.F.R. § 3.385, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  Although the veteran has argued that 
he currently has a hearing loss disability as a result of his 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show an in-service or 
post-service hearing loss disability.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In July 2002, the veteran filed a claim for increase and he 
was afforded a VA examination in October 2002.  In January 
2004, the veteran had knee surgery, and at his hearing in 
August 2004, he testified that since the surgery his knee had 
not improved. 

As the veteran has asserted an increase in severity since his 
last VA examination and as he had surgery since then, an 
examination to determine the current level of knee impairment 
is needed.  Accordingly, the case is REMANDED for the 
following action:

1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the effective date provisions for a claim 
for increase.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006). 

2. Ask the veteran for records of 
treatment of the right knee since his 
surgery in January 2004. 

3. Schedule the veteran for a VA 
examination to determine the degree of 
right knee impairment. The claims file 
must be made available for review by the 
examiner.  The examiner is asked to 
describe the following:

(a) Recurrent subluxation or lateral 
instability; 

(b) Range of motion in degrees of 
flexion and extension; and, 

(c) Functional loss due to pain, 
weakness, or fatigue, if feasible, 
in degrees of flexion or extension. 

4. After the above development is 
completed, adjudicate the claim. If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.


	
____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


